 In the Matter of ODENBACH SHIPBUILDING CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, CIOCase No. 3-R-1149.-Decided April 10, 1946Messrs. CharlesD. MercerandGlenn L. Snyder,of Rochester, N. Y.,for the Company.Mr. Theodore TV. Powers,of Rochester,N. Y., for the USA.Mr. ConradA. Wickham,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,CIO, herein called USA, alleging that a question affecting commercehad arisen concerning the representation of employees of OdenbachShipbuilding Corporation, Rochester, New York, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Louis S. Belkin, Trial Ex-aminer.The hearing was held at Rochester, New York, on Febru-ary 6, 1946.The Company and the USA appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOdenbach Shipbuilding Corporation is a corporation organized andexistingunder and by virtue of the laws of the State of New Yorkwith its office and principal place of business in the town of Greece,Monroe County, New York, where it is engaged in the construction ofbarges,floating cranes,and shoal tractors.During the pastcalendaryear, the Company purchased raw materials consistingof iron, steel,67 N. U.R. B, No 33.237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDand engines, approximately 2,5 percent of which was shipped to theCompany from points outside the State of New York.Within thisperiod, practically all of the finished products of the Company weredelivered either to the United States Government or to a corporationowned by it.We find that t lie Company is engaged in commerce within the inean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the USA as theexclusive bargaining representative of the Company's production andmaintenance employees until such timeas ithas been certified by theBoard in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the USA represents a substantial number of employ-ees inthe unit hereinafter found appropriate.,Counsel for the Com-pany objected to the proof, contending that the signatures on theauthorization cards shown the Board agent by the-Union should bechecked against photostatic copies of the given employees' signaturesin possession of the Company before being accepted as evidence ofa substantial interest.We have heretofore affirmed the Trial Ex-aminer's overruling of this objection.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThere does not appear to have been any previous history of collec-tive bargaining.The parties agree that the appropriate unit shouldsThe FieldExaminer reported that the USA submitted 132 authorization cards, thatthe navies of 103 persons appealing on the cards Isere listed on the Coutpans s pay loll ofJanuary 4, 1946, said psi roll eontaenzna the names of 387 employees in flee appropriateunit, and that the submitted authorization lards were dated in October Novemhw, andDecember 1945Although this showing is equal to 26 6 percent of the employees in thegappropriateunit,it is sufficient to warrant a determination of representatives inasmuch as the Com-pany has previously been found to have stolated Section 8 (1) and(3) of the Act inMattel of Odenbach Shipbuilding Corporation,64 N L R. B 1026,inwhich decisionissued November 29 1945, and in which International Brotherhood of Boilermakers, IronShipbuilders and Helpers of America.A F L , wasthe charging unionTo date there hasbeen no compliancewiththe Board's older in this matter,indicating that the petitioningunion may have been handicapped hr these violations in its efforts to secure signedauthorizations as bargaining representativesSeeMatter of Thompson Products, Inc.,63 N L.R B 1495:Matte) of Nunmbie Oil and Refining Company,53 N. L R B. 1162Matter of H. C Hill Stores,Inc , Warehouse,39 N L iiF 874 ,Uc.ttcc of IT RSrsktinJ Sons, 41 -N L R. B 187 ODENBACH SHIPBUILDING CORPORATION239include all production and maintenance employees, but exclude super-visory employees as hereinafter set forth in our finding in the follow-ing paragraph.We find that all production and maintenance employees of the Com-pany, including gang leaders, stock chasers, and tool and stockroomattendants, but excluding clerical and office employees, guards, assistantforemen, foremen, and any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-t Ives for the purposes of collective bargaining with Odenbach Ship-building Corporation, town of Greece, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Third Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article 111, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV,,above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byUnited Steelworkers of America, CIO, for the purposes of collectivebargaining.